Case 8:19-cv-00886-VMC-SPF Document 343 Filed 12/23/20 Page 1 of 3 PageID 5369




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,
                                                            Case No. 19-cv-886-T-33SPF

        Plaintiff,
 v.

 OASIS INTERNATIONAL GROUP,
 LIMITED; OASIS MANAGEMENT, LLC;
 SATELLITE HOLDINGS COMPANY;
 MICHAEL J DACORTA; JOSEPH S.
 ANILE, II.; RAYMOND P MONTIE III;
 FRANCISCO “FRANK” L. DURAN; and
 JOHN J. HAAS,

        Defendants;
 and

 MAINSTREAM FUND SERVICES, INC.;
 BOWLING GREEN CAPITAL
 MANAGEMENT LLC; LAGOON
 INVESTMENTS, INC.; ROAR OF THE
 LION FITNESS, LLC; 444 GULF OF
 MEXICO DRIVE, LLC; 4064 FOUNDERS
 CLUB DRIVE, LLC; 6922 LACANTERA
 CIRCLE, LLC; 13318 LOST KEY PLACE,
 LLC; and 4 OAKS LLC,

        Relief Defendants.
                                                 /

                                             ORDER

        Before the Court is the Receiver’s Unopposed, Verified Motion to Approve the Private

 Sale of Real Property – Specifically, 7312 Desert Ridge Glen in Bradenton, FL (the “Motion”)

 (Doc. # 340). Upon due consideration of the Receiver’s powers as set forth in the Consolidated

 Order and its predecessors (Doc. ## 7, 44, 177), the consent of the United States of America, and




                                                1
Case 8:19-cv-00886-VMC-SPF Document 343 Filed 12/23/20 Page 2 of 3 PageID 5370




 applicable law, the Motion is granted.

        The sale of the real property located at 7312 Desert Ridge Glen, Bradenton, FL 34202, also

 known as Manatee County Property Appraiser’s Parcel Number: 588511909, with the following

 legal description:




 pursuant to the Purchase and Sale Agreement attached as Exhibit 1 to the Motion, is hereby

 APPROVED. The Court finds the sale commercially reasonable, fair and equitable, and in the

 best interests of the Receivership Estate.

        The Receiver empowered via this order will be conveying not only all the interest of the

 Receivership in the subject real property but also all of the ownership interest of the United States

 of America which was obtained via that certain Final Judgment of Forfeiture in Case No. 8:19-cv-

 908-T-02AEP, rendered in the United States District Court for the Middle District of Florida,

 Tampa Division, on July 16, 2019.

        The Receiver is hereby directed to transfer the real property located in Manatee County,

 Florida to Lawrence Irving Edoff and Autumn Mathisen-Edoff free and clear of all claims, liens,

 and encumbrances (including without limitation the interest of the Receiver and the interest of the

 United States of America, which was obtained via that certain Final Judgment of Forfeiture in

 Case No. 8:19-cv-908-T-02AEP, rendered in the United States District Court for the Middle

 District of Florida, Tampa Division, on July 16, 2019), by way of a Receiver’s Deed, pursuant to

 Purchase and Sale Agreement.




                                                  2
Case 8:19-cv-00886-VMC-SPF Document 343 Filed 12/23/20 Page 3 of 3 PageID 5371




       DONE and ORDERED in chambers in Tampa, Florida this 23rd day of December, 2020.




                                          3
